NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



JONATHAN F. BERNS,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D16-1946
                                   )
LAUREN FRIEDER,                    )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 21, 2018.

Appeal from the Circuit Court for
Hillsborough County; Frances M. Perrone,
Acting Circuit, Judge.

Allison M. Perry of Florida Appeals &
Mediations, P.A., Tampa, for Appellant.

Frank C. Miranda of Frank C. Miranda,
P.A., Tampa, for Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.